        Case 2:18-cv-00783-RJC-CRE Document 116 Filed 07/23/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                       PITTSBURGH

    JOHN BERNARD, WILLIAM BERNARD,                            )
    PAMELA MARTIN, INDIVIDUALLY                               )
    AND ON BEHALF OF ALL OTHERS                               )                    2:18-CV-00783-RJC
    SIMILARLY SITUATED;                                       )
                                                              )
                   Plaintiffs,                                )
                                                              )
          vs.                                                 )
                                                              )
    BNY MELLON, N.A.,                                         )
                                                              )
                   Defendant,                                 )



                        JOINT AMENDED CASE MANAGEMENT ORDER


         IT IS HEREBY ORDERED that this action is placed under Local Rule 16.1 for pretrial

proceedings and all provisions of the Rule will be strictly enforced. Pursuant to Local Rule 16.1,

the parties are directed as follows:

      1. The parties shall move to amend the pleadings or add new parties by October 31, 2019.1

      2. The parties shall complete class certification fact discovery by October 30, 2020.2 All

         interrogatories, depositions and requests for admissions and/or production of documents

         shall be served within sufficient time to allow responses to be completed prior to the close

         of fact discovery.

      3. Plaintiffs’ Expert Reports as to class certification are due on or before November 15, 2020.

         Defendants’ Expert Reports as to class certification are due on or before December 15,

         2020.


1
  Plaintiff may seek additional time to add new parties in the event that requested discovery on this issue is not
completed sufficiently in advance of the deadline.
2
  The parties may seek to extend the class certification fact discovery deadline in the event that outstanding
discovery disputes have not been resolved sufficiently in advance of the current deadline.
       Case 2:18-cv-00783-RJC-CRE Document 116 Filed 07/23/20 Page 2 of 3




         Plaintiffs’ Rebuttal Expert Reports as to class certification are due on or before January 5,

         2021.

         Depositions of all class certification experts shall be on or before January 29, 2021.

    4. The parties shall submit an amended ADR stipulation by September 15, 2020.

    5. The parties shall complete the ADR process they selected by November 16, 2020.

         Discovery is NOT stayed pending ADR.

    6. Early dispositive motions3 and Plaintiffs’ Motion for Class Certification, Memorandum in

         Support, and all supporting evidence are due on or before March 5, 2021.

    7. Oppositions to early dispositive motions and Defendants’ Memorandum in Opposition to

         Class Certification and all supporting evidence are due on or before April 13, 2021.

    8. Replies to early dispositive motions on Plaintiffs’ Reply Memorandum in Support of Class

         Certification, if any, are due on or before May 11, 2021.

    9. The Court will hold a mid-discovery telephone status conference on November 18, 2020

         at 2:30 p.m.

    10. If a discovery dispute occurs, the parties shall follows the procedures outlined in the

         Court’s Order Appointing Special Master (Dkt. No. 97), unless otherwise directed by

         Special Master or the Court.

    11. The parties have elected not to have the Court separately enter the Model Order located in

         the Appendix to LCvR 16.1.D relating to the protections of Federal Rule of Evidence

         502(d). Instead, the relevant provisions are incorporated in the parties’ Protective Order

         (Dkt. No. 43).

    12. The Court will schedule a post-discovery status conference at a later date.




3
  Plaintiffs reserve the right to file a dispositive motion pursuant to Fed. R. Civ. 56 at the earliest practicable time
following the close of factual discovery. Defendants reserve the right to invoke the one-way intervention rule, to
which Plaintiffs reserve the right to object on all grounds, including applicability of the rule.
      Case 2:18-cv-00783-RJC-CRE Document 116 Filed 07/23/20 Page 3 of 3




       IT IS FURTHER ORDERED that counsel shall confer with their clients prior to all case

management, status or pretrial conferences to obtain authority to participate in settlement

negotiations to be conducted by the Court. Counsel are encouraged to instruct the principals to be

available by telephone to facilitate the amicable resolution of all litigation.


       DATED this 23rd day of July, 2020.

                                               BY THE COURT:

                                               s/Cynthia Reed Eddy
                                               Chief United States Magistrate Judge

cc: all counsel of record
